Citation Nr: 1747625	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  14-31 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent for residuals of a right ankle fracture.

2. Entitlement to an evaluation in excess of 20 percent for diabetes mellitus.

3. Entitlement to a compensable evaluation for schistosomiasis mansoni and trichuriasis.

4. Entitlement to a total rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to January 1967.

These claims arrived at the Board of Veterans' Appeals (Board) on appeal from December 2011 and October 2014 rating decisions from the Department of Veterans Affairs (VA) in Guaynabo, Puerto Rico.

The Board previously remanded this issue in July 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to increased ratings for an ankle condition, diabetes mellitus type two, and an intestinal condition, as well as service connection for TDIU. Due to records missing from the file, further development is necessary before adjudication.

In an October 2016 examination with a Compensation and Pension (C&P) examiner, the Veteran stated that he is under the care of a private San Juan internist. To date, there are no medical records in the file from the Veteran's internist. Accordingly, pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination."  38 U.S.C.A. § 5103A(c)(2).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the Veteran's most up-to-date VA medical records from the VA.

2. The AOJ will obtain from the Veteran the name and address of his private internist and any other caregivers the Veteran might utilize. The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  The AOJ should then obtain these records and associate them with the claims folder.  The Veteran may also submit any evidence or further argument relative to the claim at issue. 

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




